Citation Nr: 1024011	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left eye disorder, 
claimed as vision loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

In May 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.  The Veteran also 
submitted additional evidence, including an April 2010 VA 
medical record from the Providence VA Medical Center along 
with a signed waiver of initial RO consideration of this new 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the issue on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, a private record from F.D.P., O.D., 
F.A.A.O., dated in May 2008 revealed that the Veteran had a 
history of amblyopia in his left eye since childhood and had 
always had complaints of excess light sensitivity.  It was 
noted that the Veteran never had better than 20/400 vision in 
his amblyopic eye his entire life.  Dr. F.D.P. noted that he 
had treated the Veteran since the early 1980s and that the 
Veteran always maintained that his days in service had a 
deleterious effect on his overall vision, but he had managed 
with his less than optimum right eye.  Over time, Dr. F.D.P. 
reported that the Veteran's right eye had decreased in acuity 
due to age-related issues.  The record also noted cataract 
surgery for each eye in 1997.  Dr. F.D.P. opined that since 
the Veteran may have had early damage from experiences in the 
military, his current decrease in vision was now causing a 
significant disability.  He noted that the Veteran could no 
longer drive and that reading was difficult.

Except for a copy of the Veteran's April 1953 discharge 
examination, his service treatment records are missing.  The 
Board notes that in an earlier case, the National Personnel 
Records Center (NPRC) had indicated that the Veteran's 
service treatment records were not on file and were likely 
destroyed by fire.  In this situation, VA has a heightened 
duty to assist the Veteran in the development of his claim.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
discharge examination does reveal abnormalities of the left 
eye at discharge: heterotropia, estropia due to 
anisonatropia, and amblyopia ex anopsia.  Distance vision 
acuity was recorded as 20/100 for the left eye and 20/50 for 
the right eye.

During his May 2010 Board hearing, the Veteran testified that 
during basic training he had to go to the dispensary four or 
more times with a complaint that his eyes hurt and that he 
needed sunglasses.  The cap he wore was not enough to shade 
his eyes and when they became bloodshot he went to the 
dispensary.  The Veteran Asserted that while medical 
personnel and the chain of command could not or would not 
provide him with sunglasses, including during his service in 
Korea as a switchboard operator, dispensary personnel 
provided a salve for his eyes which helped and which he has 
used ever since.  He said that he failed the eye test at 
discharge, but failed to put in a claim then.  He conceded 
that doctors have told him that he had a congenital problem 
with his eyesight since childhood; however, he noticed 
perhaps five years ago that his eyes were starting to fail 
and he believes that his time in the service contributed to 
this condition.  (See transcript at pp. 3-5.)

VA medical records dated in May 2008 revealed that the 
Veteran complained of decreased vision in the past 10 years 
and that his vision decreased during service.  The chief of 
the ophthalmology service noted that retinal changes and a 
history of progressive visual deterioration and esotropia 
appeared consistent with congenital retinoschisis.  

A June 2009 VA outpatient record noted diagnoses of 
congenital retinoschisis for each eye, pseudophakia for each 
eye, and esotropia for the left eye.  

An April 2010 VA medical record reveals that the VA 
considered the Veteran legally blind in each eye.  It was 
noted that the Veteran thought that he had surgery at age 3 
for esotropia of the left eye.  The Veteran was also 
diagnosed with long-standing limited abduction of each eye, 
pseudophakia, congenital pseudophakia, and presbyopia.

While veterans are not awarded service connection for 
congenital defects and refractive errors of the eye, service 
connection can be granted for a superimposed injury or 
disease caused by service or for a pre-existing disease 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.  The Veteran 
essentially contends that his vision disorder is related to 
service as a result of aggravation.  The Veteran has 
asserted, at least in part, that once he was called to active 
duty his pre-existing left eye disease was aggravated during 
his period of active duty because he was not permitted to 
wear sunglasses, thus entitling him to service connection for 
a left eye disability.  

The Board observes that the Veteran's lay evidence of vision 
difficulties in service is competent evidence to show 
possible aggravation in service of a pre-existing condition, 
as well as of in-service occurrence of a disease or injury, 
because difficulty seeing is that type of disorder capable of 
lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009) (rejecting view lay person is not competent 
to provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that 
medical evidence is not always required to establish the 
elements of in-service incurrence and nexus).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the Veteran's pre-existing congenital 
vision disorder of the left eye was aggravated during his 
period of active military service.

In view of the fact that the Veteran's service treatment 
records are unavailable through no fault of his own, the 
Board hereby affords the Veteran the benefit of the doubt in 
finding that he has met the criteria of 38 C.F.R. § 3.159 and 
a VA examination should be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board is of the 
opinion that the Veteran has provided medical or lay evidence 
of a current eye disability, an aggravation or injury in 
service, and of symptoms since service.  As such, the Veteran 
has met the criteria of 38 C.F.R. § 3.159 and a VA 
examination should be obtained.  Id.  On remand the Veteran 
should be scheduled for an appropriate VA examination so that 
a medical opinion may be obtained as to the current nature of 
his claimed vision loss disability and whether it was 
aggravated during his period of active service.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the Veteran 
and his representative and ask them to 
specify all private and VA medical care 
providers who treated him for his vision 
disorder and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding private 
medical records of evaluation and 
treatment from Dr. F.D.P., noted above.  
After the Veteran has signed the 
appropriate release(s), the RO/AMC shall 
then attempt to obtain and associate with 
the claims file any records identified by 
the Veteran that are not already 
associated with the claims file.

2.  After receipt of the requested 
information, the RO/AMC shall schedule the 
Veteran for an appropriate examination by 
a specialist in ophthalmology.  The claims 
file must be made available to and 
reviewed by the selected examiner.  All 
necessary tests and studies shall be 
conducted.  Then the examiner shall 
address the following opinion requests:

A. Whether it is at least as likely 
as not (a 50 percent probability or 
more) that any currently diagnosed 
eye disability is the result of a 
superimposed injury or disease on 
the Veteran's left eye disorder 
shown in service; or, if not:

B. Whether it is at least as likely 
as not (50 percent probability or 
more) that any diagnosed left eye 
disorder was aggravated (permanently 
worsened) beyond the natural 
progression of the disease as the 
result of active service from April 
1951 to April 1953.

A complete rationale must be given for all 
opinions and conclusions expressed.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for a left eye disorder, 
claimed as vision loss, should be 
reviewed.  If the determination is adverse 
to the Veteran, he and his representative 
should be provided an appropriate 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



